Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 09/29/2021, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686   
                                                                                                                                                                                                     Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are currently rejected.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-12 and 16-18 are directed toward an apparatus (i.e. machine), claims 13-14 and 19-20 are directed toward a method (i.e. a process) and claim 15 is directed toward a computer program (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 10, 13, and 14 recites steps that, under their broadest reasonable interpretations, cover performance of a certain methods of a mental process but for the recitation of generic computer components. 
Claim 1 recites: “An apparatus for storing medical imaging data, the apparatus comprising a processor configured to: acquire a medical imaging study relating to a subject; identify elements in the medical imaging study that are indicative of the identity of the subject; anonymize the medical imaging study by removing the identified elements from the medical imaging study; deliver the anonymized medical imaging study for storage at a first location; and deliver data relating to the identified elements for storage at a second location”.
The limitations of, identifying elements in the medical imaging study that are indicative of the identity of the subject, anonymize the medical imaging study by removing the identified elements from the medical imaging study, deliver the anonymized medical imaging study for storage at a first location, and deliver data relating to the identified elements for storage at a second location, given the broadest reasonable interpretation, cover the abstract idea of a certain method of a mental process because they recite concepts performed in the human mind or by a human using a pen and paper (i.e. including observation, evaluation, judgement, opinion —in this case the aforementioned steps recite a process of identifying, anonymizing, deliver one type of data to a first location, and a second data to a different location, which is properly interpreted as an observation and evaluation), e.g. see MPEP 2106.04(a)(2). 
Further, the abstract idea of claim 13 is identical as the abstract idea of claim 1. The only difference between claim 13 and claim 1 is that claim 13 recites the limitation “a method for storing medical imaging data” (not a computer media) and “an apparatus for storing medical imaging data”. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of mental process because it recites concepts performed in the human mind or by a human using a pen and paper.
Additionally, claim 10 recites: “An apparatus for retrieving from storage medical imaging data associated with a subject, the apparatus comprising a processor configured to: obtain, from a first storage location, an anonymized medical imaging study associated with the subject, the anonymized medical imaging study having had elements indicative of the identity of the subject removed therefrom; obtain, from a second storage location, data relating to the elements indicative of the identity of the subject; and form a medical imaging study by combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject”.
The limitations of combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject, given the broadest reasonable interpretation, cover the abstract idea of a certain method of a mental process because they recite concepts performed in the human mind or by a human using a pen and paper (i.e. including observation, evaluation, judgement, opinion —in this case the aforementioned steps recite a process of combining, which is properly interpreted as an observation and evaluation), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below. 
Further, the abstract idea of claim 13 is identical as the abstract idea of claim 1. The only difference between claim 14 and claim 10 is that claim 14 recites the limitation “a method for retrieving from storage medical imaging data associated with a subject” (not a computer media) and “an apparatus for retrieving from storage medical imaging data associated with a subject”. This limitation, 
Dependent claims 2-9, 11-12, and 15-20, include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 10, 13, and 14. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “apparatus”, “processor”, “storage location”, “processors”, “computer program product”, and “non-transitory computer readable medium”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see page 2, line 31-page 3, line 6, page 7, lines 3-17, of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “obtain, from a first storage location, an anonymized medical imaging study associated with the subject, the anonymized medical imaging study having had elements indicative of the identity of the subject removed therefrom”, and “obtain, from a second storage location, data relating to the elements indicative of the identity of the subject”, 
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “acquiring a medical imaging study relating to a subject”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-9, 11-12, and 15-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 10, 13, and 14, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent Claims 2-9, 11-12, and 15-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 10, 13, and 14, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that 
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf et al. (US 20160350919 A1) hereinafter Steigauf, in view of Wu et al. (US 20190027244 A1), hereinafter Wu.
Regarding claims 1 Steigauf teaches An apparatus for storing medical imaging data ([0021]), the apparatus comprising a processor configured to: acquire a medical imaging study relating to a subject ([0020]: “Using an energy source such as x-rays or magnetic fields, for example, the imaging device 120 may capture image data associated with a subject 122 (e.g., a patient)”, [0022]: “Further, a series of images produced by the image data source may be obtained directly by the imaging device 120 in the facility shown in FIG. 1, or may be transferred in whole or in part from another image capturing device connected to the imaging device 120 or the medical facility's local network… The metadata within each imaging data file may include identification information such as a patient identifier and an identifier of the series of images, in addition to information about the type of imaging modality and the techniques used to obtain the images”, and claim 1: “obtaining image data associated with a medical imaging study”); identify elements in the medical imaging study that ([0022]: “The metadata within each imaging data file may include identification information such as a patient identifier and an identifier of the series of images, in addition to information about the type of imaging modality and the techniques used to obtain the images. Further, for images formatted according to the DICOM standard, data fields such as a unique image identifier, a unique study identifier, the patient's name, and the facility from which the image originates may be included”); anonymize the medical imaging study by removing the identified elements from the medical imaging study ([0056]: “In connection with the identification, further operations may be performed to anonymize or de-identify protected health information (or other identifying data fields) for use in the training model (operation 640). For example, this may include the anonymization or removal of patient names, medical record numbers, or other identifying characteristics from the training images and associated reports or order data”). Steigauf does not teach deliver the anonymized medical imaging study for storage at a first location and deliver data relating to the identified elements for storage at a second location. However Wu teaches delivering the anonymized medical imaging study for storage at a first location (Wu, Claim 32 and 38: “a first medical data storage system that stores medical data, which includes the captured medical images and patient information; a second medical data storage system that stores an anonymized version of the medical data in which the patient information has been removed from the medical data stored by the first medical data storage system… an anonymizer, the anonymizer being configured to anonymize the medical data stored by the first medical data storage system to produce the anonymized version of the medical data before the medical data is transmitted from the first image storage system to the second medical data storage system”); and deliver data relating to the identified elements for storage at a second location (Wu, Claim 32 and 38: “a first medical data storage system that stores medical data, which includes the captured medical images and patient information; a second medical data storage system that stores an anonymized version of the medical data in which the patient information has been removed from the medical data stored by the first medical data storage system… an anonymizer, the anonymizer being configured to anonymize the medical data stored by the first medical data storage system to produce the anonymized version of the medical data before the medical data is transmitted from the first image storage system to the second medical data storage system”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Wu and account for an apparatus (104) for storing medical imaging data. Doing so would convert the workstation-based advanced image processing system to a client-server-based system, which would offer some improvements over the workstation-based systems in that a user can use the client remotely, meaning the user does not have to be physically located near the server, but can use his/her laptop or computer elsewhere to use the software and tools for advanced image processing (Wu, [0008]). 
Regarding claim 2 the combination of Steigauf and Wu teaches the apparatus of claim 1. Steigauf further teaches at least an image (Abstract); wherein the identified elements of the medical imaging study comprise image features in the image which are indicative of the identity of the subject ([0022]: “The metadata within each imaging data file may include identification information such as a patient identifier and an identifier of the series of images, in addition to information about the type of imaging modality and the techniques used to obtain the images. Further, for images formatted according to the DICOM standard, data fields such as a unique image identifier, a unique study identifier, the patient's name, and the facility from which the image originates may be included”); wherein anonymizing the medical imaging study comprises removing the identified image features from the image ([0056]: “In connection with the identification, further operations may be performed to anonymize or de-identify protected health information (or other identifying data fields) for use in the training model (operation 640). For example, this may include the anonymization or removal of patient names, medical record numbers, or other identifying characteristics from the training images and associated reports or order data”). Steigauf does not teach wherein the processor is configured to: deliver the anonymized image for storage as part of the anonymized medical imaging study at the first location and deliver data relating to the identified image features for storage at the second (Wu, Claim 32: “an image preprocessor that preprocesses medical images within the anonymized version of the medical data before the anonymized version of the medical data is stored within the second medical data storage system”): deliver the anonymized image for storage as part of the anonymized medical imaging study at the first location (Wu, Claim 32 and 38: “a first medical data storage system that stores medical data, which includes the captured medical images and patient information; a second medical data storage system that stores an anonymized version of the medical data in which the patient information has been removed from the medical data stored by the first medical data storage system… an anonymizer, the anonymizer being configured to anonymize the medical data stored by the first medical data storage system to produce the anonymized version of the medical data before the medical data is transmitted from the first image storage system to the second medical data storage system”); and deliver data relating to the identified image features for storage at the second location (Wu, Claim 32 and 38: “a first medical data storage system that stores medical data, which includes the captured medical images and patient information; a second medical data storage system that stores an anonymized version of the medical data in which the patient information has been removed from the medical data stored by the first medical data storage system… an anonymizer, the anonymizer being configured to anonymize the medical data stored by the first medical data storage system to produce the anonymized version of the medical data before the medical data is transmitted from the first image storage system to the second medical data storage system”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Wu and account for an apparatus according to claim 1, wherein the medical imaging study comprises at least an image; wherein the identified elements of the medical imaging study comprise image features in the image which are indicative of the identity of the subject; wherein anonymizing the medical imaging study comprises removing the identified image features from the image; and wherein the processor is configured to: deliver the anonymized image for storage as part of the anonymized medical imaging study at the first location; and deliver data  (Steigauf, [0002]).
Regarding claim 3 the combination of Steigauf and Wu teaches the apparatus of claim 1. Steigauf further teaches the processor is further configured to: assign a first identifier to the anonymized medical imaging study; and assign a second identifier to the data relating to the identified elements; wherein the first identifier and the second identifier correspond to one another ([0022] and [0032]).
Regarding claim 4 the combination of Steigauf and Wu teaches the apparatus of claim 2. Steigauf further teaches the processor is further configured to: replace the removed identified image features with a mask in the anonymized medical imaging study ([0103]: “The anonymization can be done in a number of ways including, but not limited to, blanking or masking out characters in the DICOM header, replacing characters in the DICOM header with non-identifying characters, substitution, encryption, transformation, etc.”).
Regarding claim 5 the combination of Steigauf and Wu teaches the apparatus of claim 2. Steigauf further teaches identifying image features in the image which are indicative of the identity of the subject comprises applying at least one of: an atlas-based segmentation technique; a sliding-window detection technique; a generalized Hough transform voting technique; a regression forest voting technique; an image segmentation technique; and a deep-learning technique (Abstract, [0022], and [0057]).
Regarding claim 6 the combination of Steigauf and Wu teaches the apparatus of claim 2. Steigauf further teaches the image features in the image which are indicative of the identity of the subject comprise at least one of: an anatomical feature, an annotation, an implant, and a tattoo ([0027], [0040], [0057], and [0069]). 
Regarding claim 7 the combination of Steigauf and Wu teaches the apparatus of claim 1. Steigauf does not teach the processor is further configured to: encrypt at least one of: data relating to the (Wu, [0032], [0034], and [0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Wu and account for an apparatus according to claim 1, wherein the processor is further configured to: encrypt at least one of: data relating to the anonymized medical imaging study, and the data relating to the identified elements. Doing so would lower provide better techniques and systems for processing electronic data obtained from imaging or other diagnostic and evaluative medical procedures (Steigauf, [0002]).
Regarding claim 8 the combination of Steigauf and Wu teaches the apparatus of claim 1. Steigauf further teaches the medical imaging study comprises at least non-image data, and wherein the processor is further configured to: identify a data element in the non-image data that is indicative of the identity of the subject; anonymize the non-image data by removing the identified data element from the non-image data; deliver the anonymized non-image data for storage at the first location; and deliver the remaining non-image data for storage at the second location ([0051], [0058], [0061], [0062], [0064], [0073], and [0075]).  
Regarding claim 9 the combination of Steigauf and Wu teaches the apparatus of claim 8. Steigauf further teaches identifying a data element in the non-image data comprises at least one of: identifying a data element in the non-image data that is present in a defined list of data elements known to be indicative of the identity of the subject; and identifying a data element in the non-image data using a text search engine ([0051], [0058], [0061], [0062], and [0064]).  
Regarding claim 10 Steigauf teaches apparatus for retrieving from storage medical imaging data associated with a subject, the apparatus comprising a processor configured to: obtain, from a first storage location, an anonymized medical imaging study associated with the subject ([0020]: “Using an energy source such as x-rays or magnetic fields, for example, the imaging device 120 may capture image data associated with a subject 122 (e.g., a patient)”, [0022]: “Further, a series of images produced by the image data source may be obtained directly by the imaging device 120 in the facility shown in FIG. 1, or may be transferred in whole or in part from another image capturing device connected to the imaging device 120 or the medical facility's local network… The metadata within each imaging data file may include identification information such as a patient identifier and an identifier of the series of images, in addition to information about the type of imaging modality and the techniques used to obtain the images”, and claim 1: “obtaining image data associated with a medical imaging study”), the anonymized medical imaging study having had elements indicative of the identity of the subject removed therefrom ([0056]: “In connection with the identification, further operations may be performed to anonymize or de-identify protected health information (or other identifying data fields) for use in the training model (operation 640). For example, this may include the anonymization or removal of patient names, medical record numbers, or other identifying characteristics from the training images and associated reports or order data”). Steigauf does not teach obtain, from a second storage location, data relating to the elements indicative of the identity of the subject; and form a medical imaging study by combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject. However Wu teaches obtain, from a second storage location, data relating to the elements indicative of the identity of the subject; and form a medical imaging study by combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject (Wu, [0103]: “The anonymization can be done in a number of ways including, but not limited to, blanking or masking out characters in the DICOM header, replacing characters in the DICOM header with non-identifying characters, substitution, encryption, transformation, etc. Depending on the anonymization methods, de-anonymization, or partial de-anonymization, may be possible. For example, in a clinical trial, if a patient is experiencing unacceptable side effects, it would be desirable to de-anonymize their clinical trial data to determine whether the patient was taking a placebo or a drug. The access control would be necessary so that only those users with certain privileges would be allowed to de-anonymize the data”). It would have been obvious to one of ordinary skill in the art (Wu, [0008]).
Regarding claim 11 the combination of Steigauf and Wu teaches the apparatus of claim 1. Steigauf does not teach the second location comprises a more secure storage medium than the first location. However, Wu teaches the second location comprises a more secure storage medium than the first location (Wu, [0098], [0104], and [0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Wu and account for the apparatus of claim 1, wherein the second location comprises a more secure storage medium than the first location. Doing so would lower provide better techniques and systems for processing electronic data obtained from imaging or other diagnostic and evaluative medical procedures (Steigauf, [0002]).
Regarding claim 12 the combination of Steigauf and Wu teaches the apparatus of claim 1. Steigauf further teaches the medical imaging study comprises data formatted according to the Digital Imaging and Communications in Medicine, DICOM, standard ([0021], [0022], and [0028]). 
Regarding claim 13 Steigauf teaches a method for storing medical imaging data (Abstract), comprising: acquiring a medical imaging study relating to a subject ([0020]: “Using an energy source such as x-rays or magnetic fields, for example, the imaging device 120 may capture image data associated with a subject 122 (e.g., a patient)”, [0022]: “Further, a series of images produced by the image data source may be obtained directly by the imaging device 120 in the facility shown in FIG. 1, or may be transferred in whole or in part from another image capturing device connected to the imaging device 120 or the medical facility's local network… The metadata within each imaging data file may include identification information such as a patient identifier and an identifier of the series of images, in addition to information about the type of imaging modality and the techniques used to obtain the images”, and claim 1: “obtaining image data associated with a medical imaging study”); identifying elements in the medical imaging study that are indicative of the identity of the subject ([0022]: “The metadata within each imaging data file may include identification information such as a patient identifier and an identifier of the series of images, in addition to information about the type of imaging modality and the techniques used to obtain the images. Further, for images formatted according to the DICOM standard, data fields such as a unique image identifier, a unique study identifier, the patient's name, and the facility from which the image originates may be included”); anonymizing the medical imaging study by removing the identified elements from the medical imaging study ([0056]: “In connection with the identification, further operations may be performed to anonymize or de-identify protected health information (or other identifying data fields) for use in the training model (operation 640). For example, this may include the anonymization or removal of patient names, medical record numbers, or other identifying characteristics from the training images and associated reports or order data”). Steigauf does not teach delivering the anonymized medical imaging study for storage at a first location and delivering data relating to the identified elements for storage at a second location. However Wu teaches delivering the anonymized medical imaging study for storage at a first location (Wu, Claim 32 and 38: “a first medical data storage system that stores medical data, which includes the captured medical images and patient information; a second medical data storage system that stores an anonymized version of the medical data in which the patient information has been removed from the medical data stored by the first medical data storage system… an anonymizer, the anonymizer being configured to anonymize the medical data stored by the first medical data storage system to produce the anonymized version of the medical data before the medical data is transmitted from the first image storage system to the second medical data storage system”); and delivering data relating to the identified elements for storage at a second location (Wu, Claim 32 and 38: “a first medical data storage system that stores medical data, which includes the captured medical images and patient information; a second medical data storage system that stores an anonymized version of the medical data in which the patient information has been removed from the medical data stored by the first medical data storage system… an anonymizer, the anonymizer being configured to anonymize the medical data stored by the first medical data storage system to produce the anonymized version of the medical data before the medical data is transmitted from the first image storage system to the second medical data storage system”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Wu and account for the apparatus of claim 1, wherein the second location comprises a more secure storage medium than the first location. Doing so would convert the workstation-based advanced image processing system to a client-server-based system, which would offer some improvements over the workstation-based systems in that a user can use the client remotely, meaning the user does not have to be physically located near the server, but can use his/her laptop or computer elsewhere to use the software and tools for advanced image processing (Wu, [0008]).
Regarding claim 14 Steigauf teaches a method for retrieving from storage medical imaging data associated with a subject (Abstract), the method comprising: obtaining, from a first storage location, an anonymized medical imaging study associated with the subject ([0020]: “Using an energy source such as x-rays or magnetic fields, for example, the imaging device 120 may capture image data associated with a subject 122 (e.g., a patient)”, [0022]: “Further, a series of images produced by the image data source may be obtained directly by the imaging device 120 in the facility shown in FIG. 1, or may be transferred in whole or in part from another image capturing device connected to the imaging device 120 or the medical facility's local network… The metadata within each imaging data file may include identification information such as a patient identifier and an identifier of the series of images, in addition to information about the type of imaging modality and the techniques used to obtain the images”, and claim 1: “obtaining image data associated with a medical imaging study”), the anonymized medical imaging study having had elements indicative of the identity of the subject removed therefrom ([0056]: “In connection with the identification, further operations may be performed to anonymize or de-identify protected health information (or other identifying data fields) for use in the training model (operation 640). For example, this may include the anonymization or removal of patient names, medical record numbers, or other identifying characteristics from the training images and associated reports or order data”). Steigauf does not teach obtaining, from a second storage location, data relating to the elements indicative of the identity of the subject and forming a medical imaging study by combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject. However Wu teaches obtaining, from a second storage location, data relating to the elements indicative of the identity of the subject (Wu, Claim 32 and 38: “a first medical data storage system that stores medical data, which includes the captured medical images and patient information”); and forming a medical imaging study by combining the anonymized medical imaging study and the data relating to the elements indicative of the identity of the subject (Wu, [0103]: “The anonymization can be done in a number of ways including, but not limited to, blanking or masking out characters in the DICOM header, replacing characters in the DICOM header with non-identifying characters, substitution, encryption, transformation, etc. Depending on the anonymization methods, de-anonymization, or partial de-anonymization, may be possible. For example, in a clinical trial, if a patient is experiencing unacceptable side effects, it would be desirable to de-anonymize their clinical trial data to determine whether the patient was taking a placebo or a drug. The access control would be necessary so that only those users with certain privileges would be allowed to de-anonymize the data”. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Wu and account for the apparatus of claim 1, wherein the second location comprises a more secure storage medium than the first location. Doing so would convert the workstation-based advanced image processing system to a client-server-based system, which would offer some improvements over the workstation-based systems in that a user can use the client remotely, meaning the user does not have to be physically located near the server, but can use his/her (Wu, [0008]).
Regarding claim 15 the combination of Steigauf and Wu teaches the method of claim 13. Steigauf does not teach a computer program product comprising a non- transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 13. However, Wu teaches a computer program product comprising a non- transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 13 (Wu, [0136] and [0137]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Wu and account for a computer program product comprising a non- transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 13. Doing so would lower provide better techniques and systems for processing electronic data obtained from imaging or other diagnostic and evaluative medical procedures (Steigauf, [0002]).
Regarding claim 16 the combination of Steigauf and Wu teaches the apparatus of claim 1. Steigauf further teaches the processor anonymizes the medical imaging study by pixelating pixels in the medical imaging study representing the identified elements ([0056]).
Regarding claim 17 the combination of Steigauf and Wu teaches the apparatus of claim 1. Steigauf further teaches the processor anonymizes the medical imaging study by blurring pixels in the medical imaging study representing the identified elements ([0056])
Regarding claim 18 the combination of Steigauf and Wu teaches the apparatus of claim 10. Steigauf further teaches the processor forms the medical imaging study by combining values of pixels of the anonymized medical imaging2017P01944US (PHC-10-8400) Page 5 of 15Application No. 16/050,257Amendment Dated: 5/18/21Final Office Action Dated: 3/25/21study and values of pixels of the data relating to the elements indicative of the identity of the subject ([0056]-[0057]).  
Regarding claim 19 the combination of Steigauf and Wu teaches the method of claim 13. Steigauf further teaches anonymizing the medical imaging study comprises changing values of pixels in the medical imaging study representing the identified image features to a predefined value ([0056]-[0057]).  
Regarding claim 20 the combination of Steigauf and Wu teaches the method of claim 14. Steigauf further teaches each item of the removed data is stored with a location indicator that indicates a location in the medical imaging study from which the data was removed ([0016]). Steigauf does not teach forming the medical imaging study by incorporating the removed data into the anonymized medical imaging study in the position from which the data was removed based on the location indictor. However, Wu teaches forming the medical imaging study by incorporating the removed data into the anonymized medical imaging study in the position from which the data was removed based on the location indictor (Wu, [0103] and [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Steigauf to incorporate the teachings of Wu and account for the method of claim 14, wherein each item of the removed data is stored with a location indicator that indicates a location in the medical imaging study from which the data was removed, and further comprising: forming the medical imaging study by incorporating the removed data into the anonymized medical imaging study in the position from which the data was removed based on the location indictor. Doing so would lower provide better techniques and systems for processing electronic data obtained from imaging or other diagnostic and evaluative medical procedures (Steigauf, [0002]).

	

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the claims limitations do not cover managing personal behavior or relationships or interactions between people. Applicant also argues the anonymization, delivery of information, and splitting into two distinct data files cannot be practically performed in the human mind or via pen and paper. Applicant further argues that any alleged judicial exception is integrated into a practical solution because it shows an improvement to a particular issue with existing technology. Examiner respectfully disagrees with the arguments presented in the Appeal Brief filed 09/16/2021. A new 35 U.S.C. 101 Rejection has been filed above. Examiner states above that the limitations recited in the claims cover the performance of a certain method of a mental process but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the claim encompasses identifying, anonymizing, delivering, obtain and combine. It is also further noted that a person is capable of anonymizing an image (i.e. removing a name, patient ID number, birth date, etc.) and delivering image to a storage (i.e. filing away). Furthermore, the judicial exception is not integrated into a practical application. The mere application/linking of the abstract idea to generic computer components (i.e. apparatus, storage device, computer, processor, etc.) is not shown to be an improvement to a specific issue or technological field. Also, the acquiring of medical image study of a patient is mere data gathering, which is a form of insignificant extra-solution activity.
Applicant’s arguments with respect to 35 U.S.C 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686         

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686